Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal
This action is in response to Applicant’s communications filed 6 October 2020.
Claims 1-20 were previously rejected under 35 USC 103. Applicant’s Appeal Brief filed 6 October 2020 has been recorded and considered. Claims 1-20 remain pending and under consideration by the examiner.
Response to Arguments
Applicant’s arguments, see Appeal Brief, page 5, filed 6 October 2020, with respect to the rejection of claims 1-5, 7-10, 6, 11, 13-15, 12, and 16-20 under 35 USC 103 have been fully considered and are persuasive in part.  In particular, Applicant’s arguments as to Sabato are persuasive. Therefore, the rejection has been withdrawn as to claims 16-20. However, upon further consideration, a new ground of rejection is made in view of Haghighi (US 2016/0100027 A1).
  As to Applicant’s arguments, see Appeal Brief, page 5, filed 6 October 2020, with respect to the rejections of claims 1-5 and 7-10 under 35 USC 103 have been fully considered and are not persuasive for the reasons as explained more fully below.
Applicant argues on page 7 of the remarks that DeJean exclusively passes data access requests to network controllers of other servers as in Fig. 1 and nothing reasonably teaches passing a data access request through a network controller to a data storage device that processes and satisfies the request. Examiner respectfully disagrees because Dejean is not cited to teach passing of requests to a data storage device for satisfying the request. Rather, DeJean is cited to teach a network controller that passes data access requests without processing the data request, and as presently understood by Examiner and claimed, teaches a “first network controller and configured to pass data access requests without processing the data access request”. As explained in Applicant’s specification, “without processing” has been defined as “merely pass a request” and “do not act on a data access request or trigger any policy operations upon receipt of a data access request” (Specification at page 8). 
As acknowledged by Applicant, DeJean’s disclosure of passthru technology is agnostic with regard to how a data access request is processed and executed, because it does not process or execute a data access request. DeJean’s disclosure of passthru technology does not teach away because it sends data access requests to the appropriate servers downstream for execution and processing.
As DeJean is simply allowing connections between users requesting Notes data via passthru servers to Notes database servers storing the requested data and does not result in operating on a data access request or trigger any policy operations upon receipt of a data access request, DeJean teaches the limitations as presently claimed. 
Applicant further argues Maroney teaches away from the claimed subject matter by contradicting the claimed bypassing of a network controller without processing a data access request because the data storage device can satisfy the data access request only after the request has been processed and submitted to the device be an upstream network device 211/213. Examiner respectfully disagrees. 
Maroney teaches the use of a network to transfer access requests from a computing device, i.e. a laptop computer or desktop computer, which corresponds to Applicant’s host (See Maroney, Fig. 2 and Col. 4, lines 42-49). The storage device of Maroney, which corresponds to Applicant’s storage device, has a DAS interface (USB), a NAS interface (Ethernet/WiFi) for receiving read/write requests from the host over the network (See Maroney, Col. 5, lines 1-17), which corresponds to Applicant’s network controller. 
The storage device of Maroney and its components handles read write requests that specify an LBA. In other words, the storage device of Maroney “acts on a data access request or triggers policy operations upon receipt of a data access request” as recited in Applicant’s specification page 8, as to what the storage device handles and what the network controller handles.  Maroney’s network components pass the read/write request of the computing device, without any additional processing, to the storage device, which then handles the processing as described by Applicant’s specification. Accordingly, Maroney does not teach away from the claimed subject matter and teaches the limitations as presently claimed. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Independent claims 1, 7, and 16 recite the passing of requests to a data storage device without processing the access request, which render the claim indefinite since these limitations make it unclear what functions are or are not performed in completing a host request. The cited network controller of claims 1, 7, and 16 must perform at least some degree of processing in order to receive and route the host access request to the correct storage device. A review of the specification at page 8, lines 20-25 indicates the controller, as a dummy component, simply passes signals, commands, and/or data without engaging in processing, scheduling, or operation execution. If the controller engages in no processing, then it is unclear how the network controller is able to route the request to the appropriate storage device, rendering the claims indefinite.
Dependent claims 2-6, 8-15, and 1-20 are rejected by virtue of their dependence on rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram (US 2018/0270119, hereinafter Ballapuram) in view of DeJean et al (DeJean, David and Sprott, George, .
Regarding claim 1, Ballapuram discloses an apparatus comprising a plurality of data storage devices connected to a host via a first network  (See Ballpuram, [0022] and [0039], disclosing “a proper connection between a host computer and a target storage device…via a fabric that is supported by the transport protocol” and “thousands of host computers and storage devices that are distributed over an enterprise network”), 
the first network configured to pass a data access request from the host to a predetermined data storage device of the plurality of data storage devices (See Ballpuram, [0039], disclosing network fabric including servers and [0026], [0032],  disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device, and [0041], disclosing an established communication path to a target device, or in other words, predetermined target).
Ballpuram does not disclose the first network being a first network controller and configured to pass data access requests without processing the data access request. However, DeJean discloses a first network being a network controller and configured to pass data access requests without processing the data access request (See Dejean, Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers”, or in other words, just passing the request to the location having the desired data and where the limitation “without processing” has been defined as “merely pass a request” and “do not act on a data access request or trigger any policy operations upon receipt of a data access request” (Specification at page 8)).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the networked storage of Ballapuram with the passthru network servers of Dejean to allow users to establish connections with the servers containing desired data (See Dejean, “establishes connections between users connected to that server and other servers”, the servers having the predetermined desired data).
Neither Ballpuram nor Dejean discloses the storage devices configured to process, schedule, and execute the data access request. However, Maroney discloses the data storage device configured to (See Maroney, abstract, disclosing processing data access requests including scheduling and execution of the request at a network access storage based on access priorities and Col. 5, lines 1-17, disclosing the controller of the storage device processing and executing received data access requests that may specify and LBA).
It would have been obvious to  person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru network storage system of Ballapuram and Dejean with the  prioritized access scheduling of Maroney as the resulting system provides faster data access, easier administration, and simpler configuration (See Maroney, Col2, lines 14-18).
Regarding claim 2, Ballapuram in view of DeJean, further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. DeJean further discloses wherein a second network controller is connected to the plurality of data storage devices as part of a distributed network (See Dejean, Fig. 1, disclosing multiple passthru servers in series).
Regarding claim 3, Ballapuram in view of DeJean, further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. DeJean further discloses wherein the first network controller is a network server (See DeJean, Fig 1, disclosing passthru server as part of a network connecting workstations with other servers).
Regarding claim 4, Ballapuram in view of DeJeanm further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. Ballapuram further discloses wherein a first data storage device and a second data storage device of the plurality of data storage devices are each housed in a first enclosure and a third data storage device and a fourth data storage device of the plurality of data storage devices are each housed in a second enclosure (See Ballapuram, [0003] disclosing each rack in a datacenter contains a combination of sleds and/or trays for storage devices).
Regarding claim 5, Ballapuram in view of DeJean, further in view of Maroney disclosed the apparatus of claim 4 as described hereinabove. Ballapuram further discloses wherein the first and second enclosures are housed in different racks positioned in different cities (See Ballapuram, [0003], [0053], and [0039], disclosing a hyperscale datacenter environment “distributed over an enterprise network, a datacenter, and/or the internet” or in other words, anywhere in the world. Further, the apparatus is not altered by its location in different cities and therefore is an intended use and not limiting, see MPEP 2103 (I) (C)).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram (US 2018/0270119, hereinafter Ballapuram) in view of DeJean et al (DeJean, David and Sprott, George, Server Connections: Just passing thru, IBM developerworks, Jan 15, 1998, hereinafter Dejean), further in view of Usui (US 2017/0351457, hereinafter Usui).
Regarding claim 7, Ballapuram discloses a method comprising connecting a plurality of data storage devices to a host via a network (See Ballpuram, [0039], disclosing network fabric and [0026], disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device [0032]);
receiving a data access request from the host with the network (See Ballapuram, Fig. 1 and [0041] disclosing “the target storage device can server the I/O requests received from the host computer”, the requests received through the fabric or network);
passing the data access request to a predetermined data storage device of the plurality of data storage devices with the network (See Ballpuram, [0039], disclosing network fabric including servers and [0026]&[0032], disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device, and [0041], disclosing an established communication path to a target device, or in other words, predetermined target); and
satisfying the data access request with a device controller of the predetermined data storage device (See Ballpuram, Fig. 1 and  [0026], disclosing the host computer sending read/write accesses to the storage device and [0032] the storage device having storage device controller 161).
Ballapuram does not disclose the network as a first network controller and configured to pass data access requests without processing the data access request. However, DeJean discloses a first network being a network controller and configured to pass data access requests without processing the data access request (See Dejean, Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers” or in other words, just passing the request to the location having the desired data and where the limitation “without processing” has been defined as “merely pass a request” and “do not act on a data access request or trigger any policy operations upon receipt of a data access request” (Specification at page 8))”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the networked storage of Ballapuram with the passthru network servers of Dejean to allow users to establish connections with the servers containing desired data (See Dejean, “establishes connections between users connected to that server and other servers”).
Neither Ballapuram nor Dejean discloses the device controller assigning a physical block address and a logical block address for a data block associated with the data access request and writing the data to the assigned physical block address.
However, Usui discloses the device controller assigning a physical block address and a logical block address for a data block associated with the data access request and writing the data to the assigned physical block address (See Usui, Abstract and Summary [0005] and Fig. 4, disclosing the assignment of a logical block address and corresponding physical block address to a write request and writing data to the physical block address). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru network storage system of Ballapuram and Dejean with the managed storage controller of Usui in order to provide shortened processing times (See Usui, [0024]). 
Regarding claim 8, Ballapuram in view of DeJean, further in view of Usui disclosed the method of claim 7 as described hereinabove. DeJean further discloses wherein the network controller distributes the data access request to the predetermined data storage device without assigning a physical block address to the data block associated with the data access request (See DeJean Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers” or in other words, simply passes along requests and therefore would not assign any physical block addresses to write data blocks during a direct port communication between host and storage device that is undergoing passthru through the passthru server).
Regarding claim 9, Ballapuram in view of DeJean, further in view of Usui disclosed the method of claim 7 as described hereinabove. Ballapuram further discloses wherein the network controller (See DeJean Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers” or in other words, simply passes along requests and therefore would not correlate logical block addresses to any access request that is underdoing passthru through the passthru server to reach a storage device).
Regarding claim 10, Ballapuram in view of DeJean, further in view of Usui disclosed the method of claim 7 as described hereinabove. DeJean further discloses wherein the network controller acts as a dummy component (See DeJean, disclosing a passthru server simply connecting to network nodes, or in other words, dumb).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram in view of DeJean, further in view of Maroney, and further in view of Jang, Saquib, (Comparing ISCI, iSER, and NVMe over Fabrics (NVMe-oF): Ecosystem, Interoperability, Performance, and Use Cases) hereinafter Jang.
Regarding claim 6, Ballapuram in view of DeJean, further in view of Maroney disclosed the apparatus of claim 1 as described hereinabove. Ballapuram further discloses wherein the predetermined data storage device has a peripheral component interconnect express (PCIe) bus employing a non-volatile memory express (NVMe) protocol,  internet small computer systems interface (ISCSI) over Ethernet, NVMe over Infiniband, NVMe over Ethernet, and NVMe over OmniPath (See Ballapuram, [0004] and [0023], disclosing the use and support of NVMe-of, which includes support of NVMe over a PCIe bus protocol over a wide range of networking fabrics including NVMe over Ethernet and NVMe over Infiniband).
None of Ballapuram, DeJean, or Maroney discloses the support of ISCSI over Ethernet and NVMe over Omnipath. However, Jang discloses the use of iSCSI and NVMe-of over Omnipath (See Jang page 1, section iSCSI, disclosing iSCSI support from all major storage vendors and ease of adoption with compelling performance advantages, and Jang page 2, NVMe-of includes support of Ethernet, Fibre Channel, Infiniband, and Omnipath.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distribute pass thru network storage system of Ballapuram, .

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram in view of DeJean, further in view of Usui, and further in view of Delkin (Delkin Device Blog, NAND Flash Based SSD Drives and the Flash Controller, 13 Nov 2017, hereinafter Delkin).
Regarding claim 11, Ballapuram in view of DeJean, further in view of Usui disclosed the method of claim 7 as described hereinabove. None of Ballapuram, Dejean, or Usui discloses wherein the device controller generates policy operation activities in response to the data access request.
However, Delkin discloses wherein the device controller generates policy operation activities in response to the data access request (See Delkin, page 3, disclosing the execution of a wear leveling policy in response to ongoing programs and erases).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the passthru distributed network storage of Ballapuram, DeJean, and Usui with the policy operation activities of Delkin in order to provide an extended lifetime to flash based NVM storage devices (See Delkin, page 3, section Wear Leveling).   
Regarding claim 13, Ballapuram in view DeJean, further in view of Usui, and further in view of Delkin disclosed the method of claim 11 as described hereinabove. Delkin further discloses wherein the policy operation activities comprise garbage collection in at least one data storage device of the plurality of data storage devices (See Delkin, page 4, disclosing the necessity for garbage collection in flash based NVM storage devices).
Regarding claim 14, Ballapuram in view of DeJean, further in view of Usui, and further in view of Delkin disclosed the method of claim 11 as described hereinabove. Delkin further discloses wherein the policy operation activities comprise wear mitigation in at least one data storage device of the plurality of data storage devices (See Delkin, page 3, disclosing the use of wear leveling).
Regarding claim 15, Ballapuram in view of DeJean, further in view of Usui, and further in view of Delkin disclosed the method of claim 11 as described hereinabove. Delkin further discloses wherein the device controller generates an operations schedule for the policy operation activities and subsequently (See Delkin, page 4, disclosing the execution of garbage collection as background tasks and during idle periods).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram in view of Dejean, further in view of Usui, further in view of Delkin, and further in view of Yamaguchi et al (US 2018/0260213).
Regarding claim 12, Ballapuram in view of DeJean, further in view of Usui, and further in view of Delkin disclosed the method of claim 11 as described hereinabove. None of Ballapuram, DeJean, Usi, or Delkin discloses wherein the policy operation activities comprise provisioning a logical volume of at least one data storage device of the plurality of data storage devices. 
However, Yamaguchi discloses wherein the policy operation activities comprise provisioning a logical volume of at least one data storage device of the plurality of data storage devices (See Yamaguchi, [0078], disclosing as part of service flow, the provisioning of logical volumes on a storage apparatus). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the distributed storage network policy operation activities with the service flow volume provisioning of Yamaguchi as it allows for automated system operation (See 0077]). 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballapuram in view of DeJean, further in view of Haghighi (US 2016//0100027 A1, hereinafter Haghighi).
Regarding claim 16, Ballapuram discloses a method comprising connecting a plurality of data storage devices to first and second hosts via a network (See Ballapuram, [0022] and [0039], disclosing “a proper connection between a host computer and a target storage device…via a fabric that is supported by the transport protocol” and “thousands of host computers and storage devices that are distributed over an enterprise network”);
receiving a first data access request from the first host with the network (See Ballpuram, [0039], disclosing network fabric including servers and [0026], [0032], disclosing the host computer directly performing read/write access to the data stored in the storage devices)
passing the first data access request to a predetermined data storage device of the plurality of data storage devices with the network (See Ballpuram, [0039], disclosing network fabric including servers and [0026], [0032], disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device, and [0041], disclosing an established communication path to a target device, or in other words, predetermined target);
receiving a second data access request from the second host with the network (See Ballpuram, [0039], disclosing network fabric including servers and [0026], [0032], disclosing the host computer directly performing read/write access to the data stored in the storage devices);
passing the second data access request to a predetermined data storage device of the plurality of data storage devices with the network (See Ballpuram, [0039], disclosing network fabric including servers and [0026], [0032], disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device, and [0041], disclosing an established communication path to a target device, or in other words, predetermined target);
and satisfying the first and second data access requests with a device controller of the predetermined data storage device (See Ballpuram, Fig. 1 and  [0026], disclosing the host computer sending read/write accesses to the storage device and [0032] the storage device having storage device controller 161).
Ballapuram does not disclose where the network is a network controller that passes data access requests without processing the access requests.
However, DeJean discloses a network being a network controller and configured to pass data access requests without processing the data access request (See Dejean, Fig. 1 and disclosing “a passthru network server that establishes connections between users connected to that server and other servers”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the networked storage of Ballapuram with the passthru network servers of Dejean to allow users to establish connections with the servers containing desired data (See Dejean, “establishes connections between users connected to that server and other servers”).
Neither Ballapuram nor DeJean disclose executing an in-drive mutex on the first and second data access requests. However, Haghighi discloses executing an in-drive mutex on the first and second data (See Haghighi, [0051], disclosing the use of a semaphore locking section to lock individual data files on the one or more storage devices 635, where the memory array 625 in combination with storage device 635 corresponds to Applicant’s storage devices).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the distributed network storage of Ballapuram and DeJean with the lock functionality of Haghighi in order to resolve potential conflicting accesses to shared resources and maintain consistency (See Haghighi [0051]).
Regarding claim 17, Ballapurm in view of DeJean, further in view of Haghighi disclosed the method of claim 16 as described hereinabove. Haghighi further discloses wherein the in-drive mutex maintains the first and second data access requests in different states to prevent resource contention (See Haghighi, [0051], disclosing a semaphore lock indicating unavailability of a file to a second process after a first process has written or modified the data until the semaphore is cleared/lock released).
Regarding claim 18, Ballapuram in view of DeJean, further in view of Haghighi disclosed the method of claim 16 as described hereinabove. Haghighi further discloses wherein the in-drive mutex modifies access control for at least one logical volume of at least one data storage device of the plurality of data storage devices (See Haghighi [0051], disclosing a semaphore locking section to lock individual files on the one or more storage devices to maintain consistency).
Regarding claim 19, Ballapuram in view of DeJean, further in view of Haghighi disclosed the method of claim 16 as described hereinabove. Haghighi further discloses wherein the in-drive mutex prevents request redundancy, conflict, and error between the first data access request and the second data access request (See Haghighi, [0051], disclosing setting the semaphore lock when the storage device is updated and written to in order to prevent further modification by a second access in order to maintain consistency).
Regarding claim 20, Ballapuram in view of DeJean, further in view of Haghighi disclosed the method of claim 16 as described hereinabove. Ballapuram further discloses wherein the first and second data access requests are passed through an enclosure controller to the predetermined data device without processing either data access request (See Ballpuram, [0039], disclosing network fabric including servers and [0026], [0032], disclosing the host computer directly performing read/write access to the data stored in the storage devices via a direct port communication path with the storage device and [0003] disclosing each rack in a datacenter contains a combination of sleds and/or trays for storage devices).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137